




Exhibit 10.57
 
[a10kexhibitletterhead.jpg]
 
1000 Mylan Boulevard
Canonsburg, PA 15317 USA
Phone    724.514.1800
Fax    724.514.1870
Web    mylan.com





Transition and Succession Agreement
Waiver Letter


Dear [l]:


Reference is made to your Transition and Succession Agreement with Mylan Inc.
(the “Company”), as such agreement has been and may be amended from time to time
(the “T&S Agreement”). The T&S Agreement provides for the possibility of
enhanced benefits or rights following a Change in Control of the Company (as
such term is defined in the T&S Agreement). By executing this waiver letter, for
good and valuable consideration (including your continued employment and
continued participation in the Company’s incentive plans and programs), you
acknowledge and agree that the transactions consummated pursuant to the Business
Transfer Agreement and Plan of Merger, dated as of July 13, 2014, by and among
Abbott Laboratories, an Illinois corporation, the Company and the other parties
thereto, as such agreement may be amended from time to time, shall not
constitute a Change in Control for any purpose of the T&S Agreement. All other
provisions of the T&S Agreement, as modified by the foregoing, shall remain in
full force and effect notwithstanding this waiver letter.


MYLAN INC.,
by
 
 
 
Name:
 
Title:



Acknowledged and agreed:




_____________________________
Name:




